DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 16 December 2020:
	Claims 1, 5, 8, 13, 16-17, 20 and 24-25 are amended.
	Claims 1-25 are pending.


Allowable Subject Matter
Claims 1-25 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for securing and changing immutable data in secure bootup, comprising a set of root keys loaded as a first part of a secure boot process of a secure system. A first trusted key from a set of trusted keys is verified using a first root key from the set of root keys as a second part of the secure boot process. The set of trusted keys is loaded when an affirmative verification for a subset of trusted keys is received. The subset of trusted keys includes the first trusted key.

The closest prior art are as follows:

ALRABADY et al. (U.S. PGPub. 2014/0359296) discloses techniques for improving secure flash programming, comprising receiving a first software object comprising a second level public key certificate, a first encryption signature and a first set of software. Once the first software object is received, validating the first second level public key is validated with the embedded root public key, the first encryption 

HARTLEY et al. (U.S. PGPub. 2014/0205092) discloses techniques for securely provisioning copies of an electronic circuit. A first entity embeds one or more secret values into copies of the electronic circuit. A second entity embeds a trust anchor in a first copy of the electronic circuit; causes the electronic circuit to generate a message signing key pair using the trust anchor and the embedded secret value(s); signs provisioning code using a code signing private key; and sends a corresponding code signing public key, the trust anchor, and the signed provisioning code to a third entity. However, unlike the instant invention, Hartley does not disclose “loading, as a fourth part of the secure boot process, the file responsive to each portion of the file being successfully validated, wherein the first part, the second part, the third part, and the fourth part of the secure boot process occur in succession and occur before an integrity management configuration takes over the secure boot process.”

Butler et al. (U.S. PGPub. 2011/0035808) discloses techniques for rootkit-resistant storage disks, comprising a disk controller inspecting all write operations received from the host operating system and denying those made for labeled blocks. To upgrade, the host is booted into a safe state and system blocks can only be modified if a security token is attached to the disk controller. However, unlike the instant invention, Butler does not disclose “loading, as a fourth part of the secure boot process, the file responsive to each portion of the file being successfully validated, wherein the first part, the second part, the third part, and the fourth part of the secure boot process occur in succession and occur before an integrity management configuration takes over the secure boot process.”

Haga et al. (U.S. PGPub. 2011/0185165) discloses techniques for updating and re-sealing sealed data having a usability condition of matching with predetermined terminal environment information during a secure boot without rebooting a terminal when a program using the sealed data is updated. 

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-25 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY D BROWN/Primary Examiner, Art Unit 2433